HOOD, Associate Judge.
The landlord Madden sued Julia Brooks for possession of an apartment, alleging default in payment of rent. The Badgetts obtained leave to intervene and defend on their allegation that they, and not Brooks, were the actual tenants. At trial without a jury the court found that, although the apartment had been originally rented to Brooks who had subrented a part of the premises to the Badgetts, Brooks had moved from the premises and abandoned her tenancy, that with full knowledge of the facts the landlord had accepted the Badgetts as tenants and that there was no default in payment of rent. The court accordingly entered a finding in favor of the Badgetts and dismissed the case as to Brooks.
The landlord’s brief commences with the statement that: “The question presented'by this appeal requires an examination of all of the evidence adduced in the trial,” and throughout the brief there occur statements that certain conclusions and inferences of the court were not supported by the evidence. However, the record before us contains no statement of evidence and the only factual account of the proceedings below is disclosed by the trial court’s memorandum opinion. We must accept the findings of fact disclosed by that opinion and assume that there was sufficient evidence to support all facts so found. The record indicates that the issue before the trial court was whether the original tenant had abandoned her tenancy and whether a new tenancy had been created between the landlord .and the Badgetts. The facts found and the possible inferences to be drawn from them furnished ample support for the trial court’s ultimate finding on the issue presented.
Affirmed.